Citation Nr: 0101264	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  95-03 600	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a disability 
manifested by a body twitch.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following a May 1994 decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied claims of service connection for a 
skin disorder and a disability manifested by a body twitch, 
both claimed as secondary to in-service exposure to 
herbicides.  In September 1999, the Board remanded the 
veteran's claims for further evidentiary development.

(The issue of service connection for a disability manifested 
by a body twitch will be addressed in the remand that follows 
this decision.)


FINDING OF FACT

The veteran has acne that is likely the result of exposure to 
herbicides during military service.


CONCLUSION OF LAW

The veteran has acne that is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. § 1110 
(Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran 
has a skin disorder as a result of his service in the 
Republic of Vietnam.  It is also requested that the veteran 
be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred or aggravated in the line of duty in 
the active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2000).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2000).

With regard to herbicide exposure (including Agent Orange), 
VA laws and regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to the contrary.  38 U.S.C.A. § 1116(a)(3) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.307(a)(6)(iii) (2000).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  
38 C.F.R. § 3.307(a)(6)(iii) (2000).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda (PCT); prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2000).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, PCT, or subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2000).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

In the case of any veteran who engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
condition, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

The veteran, through statements to VA and testimony at 
personal hearings, reported that he was exposed to herbicides 
while serving in the Republic of Vietnam from November 1967 
to June 1968.  Specifically, he reported that in 1968, while 
with the 1st Cavalry Division (either in the Central Highlands 
by Bon Son Flats or with I Corps near the Ashau Valley), he 
had just returned to a base camp from a convoy and had set up 
to eat lunch when an aircraft (C-130) flew overhead and 
sprayed him and members of his unit with chemicals.  On other 
occasions, while in the Central Highlands and with I Corps, 
he was also sprayed with herbicides by passing aircraft.  See 
statement in support of claim dated in November 1992; 
personal hearing testimony given in March 1995, May 1999, and 
November 2000.

The Board notes that service records show that the veteran 
served in the Republic of Vietnam in 1968, that his specialty 
was 16H, and that his decorations included the Purple Heart 
Medal.  The Purple Heart Medal was apparently awarded for 
wounds received in action in the Republic of Vietnam in June 
1968.  See service medical records beginning in June 1968 and 
DD Form 214.

The Board finds that, given the references to the type of 
activity in which the veteran participated during service, 
and because of the several indicators that support a 
conclusion that he experienced combat, the veteran 
"participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality" and therefore indeed was engaged in combat 
with the enemy.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Moreover, 
because the facts described by the veteran are consistent 
with the circumstances, condition, or hardships of his 
service, the Board concludes that there is credible evidence 
that the veteran was exposed to herbicides while serving in 
the Republic of Vietnam.

While the veteran's service medical records are negative for 
complaints, diagnoses, or treatment for a skin disorder, when 
first examined by VA in September 1969, the veteran had acne 
on the face and torso.  More recently, in February 1993, Lori 
A. Kemper, D.O., reported that the veteran had 
vesiculopapular abscess-like lesions on his shoulders.  In 
March 1995, a VA treatment record reflects the veteran's 
complaints and treatment for a skin rash.  In April and May 
1995, a Dr. Conn diagnosed the veteran with chloracne due to 
probable Agent Orange exposure.  In May 1999, Fred G. Hamaty, 
M.D., diagnosed the veteran with acne, and noted that it was 
a possible component of chloracne due to exposure to dioxin 
compounds in the Republic of Vietnam.  In January 2000, a VA 
examiner observed areas or resolving inflammatory papules on 
the veteran's back, diagnosed acne, and opined that "[i]t 
seems that part of [the veteran's] problem is related to 
Agent Orange exposure."  What the Board finds significant 
about this case is that there is no medical evidence that 
contradicts these opinions that the veteran indeed has acne 
that was caused, at least in part, by in-service events.  
Consequently, the Board finds that the preponderance of the 
evidence favors the claim of service connection.

In conclusion, given the current diagnosis of acne, given 
that the veteran served in combat, which service included 
exposure to herbicides, and given that the medical opinion 
evidence showing a link between current disability and the 
in-service event stands uncontradicted, a grant of service 
connection is warranted.  38 C.F.R. § 3.303.


ORDER

Service connection for acne is granted.


REMAND

Turning to the issue of entitlement to service connection for 
a disability manifested by a body twitch secondary to 
exposure to herbicides, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
issue a decision at this time on the question of service 
connection for a disability manifested by a body twitch.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, obtaining and associating with the record all 
relevant treatment records on file with Lori A. Kemper, D.O., 
a Dr. Conn, and Fred G. Hamaty, M.D., that have not already 
been obtained, as well as all relevant records on file with 
the Social Security Administration. 

Moreover, the veteran testified in November 2000 that, while 
the case was in remand status, he obtained from Dr. Conn a 
statement regarding the origin of his body twitch.  However, 
because someone at the RO had told him that it could not help 
his claim, he did not file it.  Therefore, on remand, the 
veteran should be asked to file with VA a copy of the 
statement about which he testified.  In addition, Drs. 
Kemper, Conn, and Hamaty should be contacted by the RO, and 
asked to provide VA with any medical opinion they may have 
formed regarding the relationship between a body twitch and 
military service, including in-service herbicide exposure. 

The claim is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are fully 
satisfied.  Such development should 
include, but is not limited to, obtaining 
and associating with the record all 
relevant treatment records on file with 
Lori A. Kemper, D.O., a Dr. Conn, and Fred 
G. Hamaty, M.D., that have not already 
been obtained, and all relevant records on 
file with the Social Security 
Administration regarding the veteran.  The 
above-noted physicians should also be 
asked to provide VA with any medical 
opinions they may have formed regarding a 
relationship between the veteran's body 
twitch and military service, including any 
in-service herbicide exposure.  The 
veteran should also be asked to file with 
VA a copy of the statement from Dr. Conn 
about the origin of his body twitch.

2.  As part of the development undertaken 
to comply with the new law, the RO should 
arrange to have the veteran examined by 
appropriate specialist(s) to ascertain 
whether any disability manifested by a 
body twitch is attributable to military 
service or to an already service-connected 
disability.  The examiner(s) should 
provide an opinion as to whether the 
veteran currently suffers from an 
involuntary body twitch, the current 
disease process causing the body twitch, 
if any, and the medical probabilities that 
such disability is attributable to 
military service, or caused or made worse 
by an already service-connected 
disability.  If it is determined that 
there is no current disability, no 
relationship to military service, or no 
relationship to an already service-
connected disability, the examiner(s) 
should expressly say so and provide 
detailed reasons for such opinions.  All 
opinions provided must be reconciled with 
all other opinions of record.

3.  The RO should ensure that the 
examination report complies with the 
instructions set out above.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the RO should take 
adjudicatory action on the claim here at 
issue.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12  Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this remand is 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


